DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 22-26, and 28-40 rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication 2008/0186133 to Parkhurst et al.  
As to claims 1, discloses a method displaying, with a display an interactive graphical user interface, including:
one or more logical reporting element windows, each displaying a different set of logical reporting elements, wherein the different sets of logical reporting elements are from a group consisting of a medical finding, a measurement value, and a patient demographic (Parkhurst [0035]); and
first and second ruleset creation windows (Parkhurst figures 3-8 and [0075]);
receiving, with an input device, a first input identifying a ruleset type from a group consisting of implication (Parkhurst [0036]);
receiving, with the input device, a second input identifying a logical reporting element of the different sets of logical reporting elements displayed in the one or more logical reporting element windows  (Parkhurst [0035]);
populating, with a processor, the first ruleset creation window with the identified logical reporting element, wherein the identified logical reporting element includes a clause of one or more logical statements that evaluate to true or false (Parkhurst [0037])
Parkhurst figures 3-8);
populating, with the processor the second ruleset creation window with one or more logical reporting elements based on the identified logical report element and the identified ruleset type to create a ruleset wherein the one or more logical reporting elements each include a clause of one or more logical statements that evaluate to true or false, the clause of each of the one or more logical reporting elements is visibly displayed in the first ruleset creation window, and the clauses populated in the first and second ruleset creation windows formalize a relationship between the logical reporting elements (Parkhurst [0069] and [0074]-[0075]).
Populating, with the processor, fields of an electronic medical report for a medical study of interest with user input (Parkhurst [0076]);
Evaluating the ruleset for the medical report (Parkhurst [0076]). 

As to claim 22, see the discussion of claim 1, additionally, Parkhurst discloses the method further comprising:
in response to a result of the evaluating indicating a logical reporting element violation in the medical report, displaying the logical reporting element violation in an evaluation window;
receiving, with the input device, a third input resolving the logical reporting element violation in the medical report (Parkhurst [0080]); and
generating, with the processor, a final electronic medical report that mitigates the violation (Parkhurst and [0080] and [0081]).
As to claim 23, see the discussion of claim 22, additionally, Parkhurst discloses the method wherein receiving with the input device, a forth input identifying a severity option from a group consisting of alert the fourth input identifies the mandatory severity, and the resolving of the violation includes correcting a logical reporting element (Parkhurst 
As to claim 24, see the discussion of claim 22, additionally, Parkhurst discloses the method wherein receiving with the input device, a forth input identifying a severity option from a group consisting of alert the fourth input identifies the suggestion severity, and the resolving of the violation includes accepting a predicted correction (Parkhurst [0081]).
As to claim 25, see the discussion of claim 22, additionally, Parkhurst discloses the method wherein receiving with the input device, a forth input identifying a severity option from a group consisting of alert the fourth input identifies the suggestion severity, and the resolving of the violation includes overriding the violation (Parkhurst [0080]).
As to claim 26, see the discussion of claim 22, additionally, Parkhurst discloses the method wherein the fourth input identifies the alert severity, and further comprising:
receiving with the input device, a forth input identifying a severity option from a group consisting of alert receiving a notification indicating the ruleset failed verification (Parkhurst [0080]).
As to claim 28, see the discussion of claim 27, additionally, Parkhurst discloses the method wherein the second input identifies the implication ruleset, and the conflict and requirement identify a missing logical reporting element in the report, and the resolving of the violation includes adding the missing logical reporting element to the medical report (Parkhurst [0080]-[0081]).
As to claim 30, Parkhurst discloses a system, comprising:
a computer readable storage medium including computer executable instructions (Parkhurst [0026]); and 
a processor  (Parkhurst [0026]) that executes the computer executable instructions, which causes the processor to:
display one or more logical reporting element windows, each displaying a different set of logical reporting elements, wherein the different sets of logical reporting elements are from a group consisting of a medical finding, a measurement value, and a patient demographic (Parkhurst [0035]);
display a first ruleset creation window (Parkhurst figures 3-8 and [0075]); 
display a second ruleset creation window (Parkhurst figures 3-8 and [0075]); 
Parkhurst [0035]);
populate the first ruleset creation window with the identified logical reporting element (Parkhurst [0037]);
receive a second input identifying a ruleset type from a group consisting of mutual exclusion, exclusion and implication (Parkhurst [0036]);
populate the second ruleset creation window with one or more logical reporting elements based on the identified logical reporting element and the identified ruleset type, which creates a ruleset (Parkhurst [0069] and [0074]-[0075]);
populate a summary window with information that indicates a relationship between the identified logical reporting element and the one or more logical reporting elements (Parkhurst [0069] and [0074]-[0075]).

As to claim 32, see the discussion of claim 30, additionally, Parkhurst discloses the system wherein the third input causes the processor to delete at least one of a medical finding, a measurement value, and a patient demographic to resolve the logical reporting element violation (Parkhurst [0080]-[0081]).
As to claim 33, see the discussion of claim 30, additionally, Parkhurst discloses the system wherein the third input causes the processor to add a logical reporting to resolve the logical reporting element violation (Parkhurst [0080]-[0081]).
As to claim 35, see the discussion of claim 30, additionally, Parkhurst discloses the system where the instructions further cause the processor to: create a log indicating a modification to the ruleset in response to a modification to the ruleset (Parkhurst [0042]).
As to claim 36, see the discussion of claim 30, additionally, Parkhurst discloses the system wherein the ruleset type further includes an alert type, which displays an alert when violated, but does not suggest a modification for the alert (Parkhurst 
As to claim 37, see the discussion of claim 30. Examiner notes that the claim further limits the intended use of a ruleset (that it is used for both imaging and non-imaging modalities). The intended use of the ruleset is not given patentable weight and is therefore rejected for the same reasons as claim 30.
As to claim 38, Parkhurst discloses a non-transitory computer readable storage medium encoded with computer executable instructions, which, when executed by a computer processor, cause the computer processor to:
display a plurality of logical reporting element windows, including a first logical reporting element window that displays medical finding logical reporting elements, a second logical reporting element window that displays measurement value logical reporting elements, and a third logical reporting element window that displays patient demographic logical reporting elements (Parkhurst [0035]);
display a first ruleset creation window (Parkhurst figures 3-8 and [0075]);
display a second ruleset creation window (Parkhurst figures 3-8 and [0075]);
receive a first input identifying a medical finding logical reporting element, a measurement value logical reporting element, or a patient demographic logical reporting elements (Parkhurst [0035]);
populate the first ruleset creation window with the identified logical reporting element, wherein the identified logical reporting element includes a logical statement that evaluates to true or false  (Parkhurst [0055]);
receive a second input identifying a ruleset type from a group consisting of mutual exclusion, exclusion and implication (Parkhurst [0036]);
populate the second ruleset creation window with one or more logical reporting elements based on the identified logical reporting element and the identified ruleset type which creates a ruleset, wherein the one or more logical reporting elements include one or more logical statements that evaluate to true or false (Parkhurst [0055]); and
receive an input that creates a rule that is based on the identified logical reporting element and the one or more logical reporting elements, wherein the rule includes a clause with the logical statement of the identified logical reporting element and the one or more logical statements of the one or more logical Parkhurst [0069] and [0074]-[0075]).
 
As to claim 40, see the discussion of claim 38, additionally, Parkhurst discloses the non-transitory computer readable storage medium wherein the computer executable instructions further cause the computer processor to:
receive a previously created medical report (Parkhurst [0080]-[0081]); 
evaluate the ruleset for the medical report (Parkhurst [0080]-[0081]); and
in response to a result of the evaluating indicating a logical reporting element violation the medical report, display the logical reporting element violation in an evaluation window (Parkhurst [0080]-[0081]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 27 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2008/0186133 to Parkhurst et al.  
As to claim 27, see the discussion of claim 22, however, Parkhurst does not explicitly teach the method further comprising:
displaying a violated rule of the ruleset, a detected conflict with the rule, and a requirement to satisfy the rule.
However these differences are only found in the non-functional information displayed. The displaying a violated rule of the ruleset, a detected conflict with the rule, and a requirement to satisfy the rule are not functionally related to the functions of the system. Thus, this descriptive information will not 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to display different data types as taught by Parkhurst. because such information does not functionally relate to processor of the system and merely using displayed data from that in the prior art would have been obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Response to Arguments
Applicant's arguments filed 8/10/21 have been fully considered are persuasive. This action recognizes the previous amendments to claims 30 and 38 and the previously omitted element of claim 1.
Applicant argues that Parkhurst does not teach displaying the clause of the logical reporting element. Parkhurst discloses displaying a rule builder window. “To assist the user with properly associating the two or more required outputs from a decision node with subsequent nodes, the editor is configured to show each of the possible outputs from a decision node when the decision node is placed in the rule builder window … In particular, a range node will compare a test result to the defined range and determine whether the test result is within the defined range, above the defined range, or below the defined range.” Displaying a e.g. test result and a rule (where for example above range, is a true or false evaluation of the data) on a rule builder window displays a logical statement to evaluate true or false.
Applicant argues that Parkhurst does not teach wherein the different sets of logical reporting elements are from a group consisting of a medical finding, a measurement value and a patient demographic. Parkhurst explicitly states in [0035] “For example, a decision node may check information provided about a patient, a specimen from the patient, one or more test results from a laboratory analyzer, or other information.” Applicant argues that only the name of the data is displayed, however, this anticipates the language of the claim limitation.   
Parkhurst does not teach a first and second window. However, Parkhurst describes multiple display screens in the graphical user interface in figures 3-6 for example figure 4 shows a ruleset creation window with a pop up box (window) with additional control features relating to a range.
Applicant argues that the elements relating to the medical report were omitted in the last action, this has been added back to this action. This rejection is at least in the final action prior to appeal in 1/7/2019.
The rejections are therefore maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052.  The examiner can normally be reached on Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.